Case 3:20-cr-30008-MGM Document 15 Filed 02/26/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

cr.No. LOCK Zoo?

UNITED STATES OF AMERICA )
)
Vv. ) Violations:
)
DAVID CECCHETELLI, ) Count One:
) Felon in Possession of Ammunition
Defendant ) (18 U.S.C. § 922(g)(1))
)
) Firearm Forfeiture Allegation:
) (18 U.S.C. § 924(d))
) (28 U.S.C. § 2461(c))
)
)
INDICTMENT
COUNT ONE

Felon in Possession of Ammunition
(18 U.S.C. § 922(¢)(1))

The Grand Jury charges:
On or about December 5, 2019, in Springfield, in the District of Massachusetts, the
defendant,
DAVID CECCHETELLI,
knowing that he was previously convicted in a court of a crime punishable by imprisonment for a
term exceeding one year, did knowingly possess, in and affecting commerce, nine rounds of
ammunition.

All in violation of Title 18, United States Code, Section 922(g)(1).
Case 3:20-cr-30008-MGM Document 15 Filed 02/26/20 Page 2 of 4

FIREARM FORFEITURE ALLEGATION
(18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

The Grand Jury further finds:

l. Upon conviction of the offense in violation of Title 18, United States Code, Section
922(g)(1), set forth in Count One, the defendant,

DAVID CECCHETELLI,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1),
and Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or
used in any knowing commission of the offense. The property to be forfeited includes, but is
not limited to, the following:

a. nine rounds of ammunition and a Smith & Wesson .38 caliber 5 shot
revolver, serial number 316059.

2. If any of the property described in Paragraph 1, above, as being forfeitable
pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,
Section 2461(c), as a result of any act or omission of the defendant --

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.
Case 3:20-cr-30008-MGM Document 15 Filed 02/26/20 Page 3 of 4

All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.
Case 3:20-cr-30008-MGM Document 15 Filed 02/26/20 Page 4 of 4

A TRUE BILL

|

i REPERSON~

 

LAURA J. KAPLAN
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS

District of Massachusetts: FERRUARY Zu , 2020
Returned into the District Court by the Grand Jurors and filed.

eat Rilo

DEPUTY/CLERK
ajabfa> C10 44am
